In an action for false imprisonment claimed to have resulted from the erroneous refusal of the defendant, a city magistrate, to accept plaintiff’s application for bail, the defendant’s motion for judgment on the pleadings under rule 113 of the Rules of Civil Practice was granted. From the order granting the motion and the judgment entered thereon the plaintiff appeals. Order and judgment unanimously affirmed, with ten dollars costs and disbursements. No opinion. Present —■ Hagarty, Carswell, Adel, Taylor and Close, JJ.